Filed 5/24/21 P. v. Saiz CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




THE PEOPLE,                                                                                  C092361

                   Plaintiff and Respondent,                                      (Super. Ct. Nos. CRF19-
                                                                                 0000763, CRF19-0000993)
         v.

MIGUEL ENRIQUE SAIZ,

                   Defendant and Appellant.




         Appointed counsel for defendant Miguel Enrique Saiz filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm the judgment.




                                                             1
                                       BACKGROUND
       On March 3, 2019, defendant told his victim he had a gun and threatened to shoot
the victim. Defendant intended the threat to be taken seriously and the victim was in
sustained fear for their safety. The People charged defendant in Sutter County Superior
Court case No. 19-0763 with making criminal threats (count 1; Pen. Code, § 422, subd.
(a)) and leaving the scene of a vehicle accident (count 2; Veh. Code, § 20001, subd. (a)).
       The People subsequently charged defendant in case No. 19-0993 with possession
of cocaine (Health & Saf. Code, § 11351), import or export of marijuana (Health & Saf.
Code, § 11360, subd. (a)(3)(D)), and misdemeanor possession of hydromorphone (Health
& Saf. Code, § 11350, subd. (a)). Defendant pleaded no contest to making a criminal
threat in case No. 19-0763. In exchange for his plea, the People agreed to a stipulated
term of two years in state prison, to be served concurrent to a sentence defendant already
was serving in Butte County, and to dismiss count 2, leaving the scene of a vehicle
accident, and dismiss case No. 19-0993 with a Harvey waiver.
       The trial court sentenced defendant in accordance with the terms of his plea,
ordered him to pay various fines and fees, and awarded him 164 days of custody credit.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              2
                                 DISPOSITION
     The judgment is affirmed.




                                          HULL, Acting P. J.



We concur:




MAURO, J.




HOCH, J.




                                      3